     Case 2:09-cv-07190-WDK-FMO Document 26 Filed 03/31/21 Page 1 of 1 Page ID #:120



       Eric Bensamochan, Bar #255482
 1     The Bensamochan Law Firm
       30851 Agoura Rd # 114
 2     Agoura Hills, Ca 91301
       818-907-5866 (FAX) 818-461-5959
 3     ATTORNEY FOR PLAINTIFF

 4                                       UNITED STATES DISTRICT COURT
                                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6     J&J SPORTS PRODUCTIONS, INC                        )
                                                          )
 7                     Plaintiff,      vs.                )   Case No.: 2:09-CV-07190-WDK-FMO
                                                          )
 8     FRANCISCO J. MORENO, et al,                        )                 RENEWAL OF JUDGMENT
                                                          )                 BY CLERK
 9                 Defendant,                             )
                                                          )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
       F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
          Judgment in favor of Plaintiff, J&J Sports Productions, Inc, and against Defendant, Francisco J.
13
       Moreno, individually and d/b/a El Fogon Carnes Asadas Mexican Grill, and Jorge Moreno,
14
       individually and d/b/a El Fogon Carnes Asadas Mexican Grill, entered on April 5, 2011, be and the
15
       same is hereby renewed in the amounts as set forth below:
16
               Renewal of money judgment
17
                       a. Total judgment                               $      1,520.00
18
                       b. Costs after judgment                         $         00.00
19
                       c. Subtotal (add a and b)                       $      1,520.00
20
                       d. Credits                                      $         00.00
21
                       e. Subtotal (subtract d from c)                 $      1,520.00
22
                       f.   Interest after judgment(.30%)              $         45.56
23
                       g. Fee for filing renewal of application        $         00.00
24
                       h. Total renewed judgment (add e, f and g) $          1,565.56
25

26
               March 31, 2021
       Dated: ___________________              CLERK, by _________________________
                                                           ______________________
                                                                                __
27                                                Deputy

28




                                                Renewal of Judgment
